
	
		I
		111th CONGRESS
		2d Session
		H. R. 4542
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2010
			Mr. King of New York
			 (for himself, Mr. Smith of Texas,
			 Mr. Souder,
			 Mr. Daniel E. Lungren of California,
			 Mr. Rogers of Alabama,
			 Mr. McCaul,
			 Mr. Dent, Mr. Bilirakis, Mr.
			 Broun of Georgia, Mrs. Miller of
			 Michigan, Mr. Olson,
			 Mr. Cao, and
			 Mr. Austria) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To prohibit the use of funds made available to the
		  Department of Justice to prosecute individuals detained at Naval Station,
		  Guantanamo Bay, Cuba, in the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Stopping Criminal Trials for
			 Guantanamo Terrorists Act of 2010.
		2.Prohibition on
			 use of Department of Justice funds to prosecute individuals detained at Naval
			 Station, Guantanamo Bay, Cuba, in the United StatesNo funds made available to the Department of
			 Justice may be used to prosecute an individual who was detained at Naval
			 Station, Guantanamo Bay, Cuba, on or after January 22, 2009, in a criminal
			 court located in the United States or in any territory or possession of the
			 United States.
		
